Case 1:19-cv-04676-PAE Document 239 Filed 10/15/19 Page 1 of 2

eae \

Tusnc SDNY
DOCUMENT

Ez LECTRONIC: ALLY FILED }

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK oh
poci
DATE FILED: Lofts}. aut ||
STATE OF NEW YORK, et al., ———_—
Plaintiffs, 19 Civ. 4676 (PAE)
-y- 19 Civ, 5433 (PAE)

19 Civ. 5435 (PAE)

UNITED STATES DEPARTMENT OF HEALTH AND
HUMAN SERVICES, et al., ORDER

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

Argument in the above-captioned cases is scheduled for Friday, October 18, 2019, and
will start promptly at 9:30am. The argument will be held in courtroom 506. The Court has
allocated three hours for argument.

The Court anticipates that plaintiffs will argue first and will have 75 minutes among
them. The Court has received plaintiffs’ counsel’s letter identifying the allocation of topics
among counsel. Dkt. 238. The Court appreciates this notice. The Court expects plaintiffs’
counsel to carefully manage time to assure that sufficient time remains to address the important
subjects to be covered by the third and fourth presenters.

Following plaintiffs’ counsel’s argument, the Court will take a brief recess. The Court
will then allocate 75 minutes for defendants’ argument. Of this 75 minutes, the Court allocates
65 minutes to the Government and 10 minutes to the intervenors. Depending on the time
remaining, there may or may not be a brief opportunity following defendants’ argument for
rebuttal.

In response to a question posed by plaintiffs in their letter, there is no need for counsel to

bring signed original declarations to the hearing. The Court will receive them as filed on ECF.
Case 1:19-cv-04676-PAE Document 239 Filed 10/15/19 Page 2 of 2

SO ORDERED.

f wh A Enyhoy/

 

PAUL A. ENGELMAYER
United States District Judge
Dated: October 15, 2019
New York, New York
